Exhibit 10.1

Message [image004.jpg]

AIA® Document A101TM - 1997

Standard Form of Agreement Between Owner and Contractor
where the basis of payment is a STIPULATED SUM

AGREEMENT made as of the Fifth day of June in the year of Two Thousand and Six
(In words, indicate day, month and year)

BETWEEN the Owner:

 

 

(Name, address and other information)

 

 

 

 

This document has important legal consequences.

          First National Bank of Spartanburg
          215 North Pine Street
          Spartanburg, South Carolina 29302

 

Consultation with an attorney is encouraged with respect to its completion or
modification.

 

 

 

and the Contractor:
(Name, address and other information)

 

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

 

 

 

          Roebuck Buildings Company
          3600 South Church Street Extension
          Roebuck, South Carolina 29376

 

This document has been approved and endorsed by The Associated General
Contractors of America.

 

 

 

 

 

 

The Project is:
(Name and location)

 

 

 

 

 

First National Bank of Spartanburg

 

 

New Operations Center

 

 

215 North Pine Street

 

 

Spartanburg, South Carolina 29302

 

 

 

 

 

 

 

 

The Architect is:
(Name, address and other information)

 

 

 

 

 

Martin E. Meek

 

 

Campbell Meek and Associates Architects, Inc.

 

 

807 East Main Street

 

 

Spartanburg, South Carolina 29302

 

 

The Owner and Contractor agree as follows.

AIA Document A101™ - 1997. Copyright ©1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING; This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations or AIA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyright@aia.org.

1


--------------------------------------------------------------------------------




ARTICLE 1   THE CONTRACT DOCUMENTS

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 8.

ARTICLE 2   THE WORK OF THIS CONTRACT

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

ARTICLE 3   DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

§ 3.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

          Date of commencement for this project shall be June Nintenth (19), Two
Thousand and Six (2006)

If, prior to the commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:

N/A

§ 3.2 The Contract Time shall be measured from the date of commencement.

§ 3.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 180 days from the date of commencement, or as follows:
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)

, subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time or for bonus payments for early completion of the Work.)

ARTICLE 4   CONTRACT SUM

§ 4.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum shall be One
million seven hundred thirteen thousand six hundred thirty ($ 1,713,630.00),
subject to additions and deductions as provided in the Contract Documents.

AIA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations of AIA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyright@aia.org.

2


--------------------------------------------------------------------------------




§ 4.2 The Contract Sum is based upon the following alternates, if any, which are
described in the Contract Documents and are hereby accepted by the Owner:
(State the numbers or other identification of accepted alternates. If decisions
an other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when that amount expires)

 

Alternate No. 1 and No. 2 deleted by the owner for a deduct of Twenty Three
Thousand Two Hundred Ninty Nine ($23,299.00) dollars.

2

§ 4.3 Unit prices, if any, are as follows:

 

Hardware
-
$30,000.00 for materials

 

Carpet 
-
$35,000.00 for materials and installation labor

 

Face Brick
-
$275.00 per thousand for materials

 

Cabinet Hardware
-
$3,000.00 for materials

 

Wallpaper
-
$20 per linear yard for materials and installation labor

 

Rock Excavation
-
$50 per yard general

 


$125 per yard trench

 

Bad Soil Replacement
-
$12 per cubic yard

          All prices do NOT include S.C. sales tax

ARTICLE 5 PAYMENTS

§ 5.1 PROGRESS PAYMENTS

§ 5.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

§ 5.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

§ 5.1.3 Provided that an Application for Payment is received by the Architect
not later than the Twenty-eigth day of a month, the Owner shall make payment to
the Contractor not later than the Twenty-eigth day of the next month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than Thirty (30) days
after the Architect receives the Application for Payment.

§ 5.1.4 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Contract Sum among the various
portions of the Work. The schedule of values shall be prepared in such form and
supported by such data to substantiate its accuracy as the Architect may
require. This schedule, unless objected to by the Architect, shall be used as a
basis for reviewing the Contractor’s Applications for Payment.

§ 5.1.5 Applications for Payment shall indicate the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment.

AIA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations of AIA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyright@aia.org.

3


--------------------------------------------------------------------------------




§ 5.1.6 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

.1

Take that portion of the Contract Sum properly allocable to completed Work as
determined by multiplying the percentage completion of each portion of the Work
by the share of the Contract Sum allocated to that portion of the Work in the
schedule of values, less retainage of Ten percent (10%). Pending final
determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.8 of AIA Document
A201-1997;

 

.2

Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of
percent (      %);

 

.3

Subtract the aggregate of previous payments made by the Owner; and

 

.4

Subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.

§ 5.1.7 The progress payment amount determined in accordance with Section 5.1.6
shall be further modified under the following circumstances:

 

.1

add, upon Substantial Completion of the Work, a sum sufficient to increase the
total payments to he full amount of the Contract Sum, less such amounts as the
Architect shall determine for incomplete Work, retainage applicable to such work
and unsettled claims; and

 

 

(Section 9.8.5 of AIA Document A201-1997 requires release of applicable
retainage upon Substantial Completion of Work with consent of surety, If any.)

 

.2

add, if final completion of the Work is thereafter materially delayed through no
fault of the Contractor, any additional amounts payable in accordance with
Section 9.10.3 of AIA Document A201-1997.

§ 5.1.8 Reduction or limitation of retainage, if any, shall be as follows:
(If it is intended, prior to Substantial Completion of the entire Work, to
reduce or limit the retainage resulting from the percentages inserted in
Sections 5.1.6.1 and 5.1.6.2 above, and this is not explained elsewhere in the
Contract Documents, insert here provisions for such reduction or limitation.)

 

Until the work is 50% complete, the owner will pay 90% of the amount due the
contractor on account progress payments. At the time the work and its progress
are and remain satisfactory to the architect,  and in the absence of other good
and sufficient reasons, the architect will authorize any remaining partial
payment to be paid in full.

§ 5.1.9 Except with the Owner’s prior approval, the Contractor shall not make
advance payments to suppliers for materials or equipment which have not been
delivered and stored at the site.

§ 5.2 FINAL PAYMENT

§ 5.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when;

 

 

.1

the Contractor has fully performed the Contract except for the Contractor’s
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and

 

 

.2

a final Certificate for Payment has been issued by the Architect.

§ 5.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:

ARTICLE 6   TERMINATION OR SUSPENSION

§ 6.1 The Contract may be terminated by the Owner or the Contractor as provided
in Article 14 of AIA Document A201 - 1997.

§ 6.2 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997.

AIA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations of AIA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyright@aia.org.

4


--------------------------------------------------------------------------------




ARTICLE 7   MISCELLANEOUS PROVISIONS

§ 7.1 Where reference is made in this Agreement to a provision of AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

§ 7.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located. (Insert rate of interest agreed upon, if any.)

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

§ 7.3 The Owner’s representative is:
(Name, address and other information)

          Jerry L. Calvert, President and CEO
          215 North Pine Street
          Spartanburg, South Carolina 29302

§ 7.4 The Contractor’s representative is:
(Name, address and other information)

          W. Dean Anderson, President
          3600 South Church Street Extension
          Roebuck, South Carolina 29376

§ 7.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days written notice to the other party.

§ 7.6 Other provisions:

AIA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations of AIA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyright@aia.org.

5


--------------------------------------------------------------------------------




ARTICLE 8   ENUMERATION OF CONTRACT DOCUMENTS

§ 8.1 The Contract Documents, except for Modifications issued after execution of
this Agreement, are enumerated as follows:

§ 8.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A101-1997.

§ 8.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997.

§ 8.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated April 5, 2006, and are as follows:

Document

Title

Pages

          See Appendix B attached here

§ 8.1.4 The Specifications are those contained in the Project Manual dated as in
Section 8.1.3, and are as follows:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

Section

Title

Pages


          See Appendix B attached here

§ 8.1.5 The Drawings are as follows, and are dated unless a different date is
shown below:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

Number

Title

Date

          See Appendix C attached here

AIA Document A101™ - l997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations of AIA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyright@aia.org.

6


--------------------------------------------------------------------------------




§ 8.1.6 The Addenda, if any, are as follows:

Number

 

Date

 

Pages

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Addendum #1

 

April 28, 2006

 

(12) twelve

Addendum #2

 

May 1, 2006

 

(6) Six

Addendum #3

 

May 5, 2006

 

(3) three - 1 page, 2 drawings

Addendum #4

 

May 9, 2006

 

(1) one

Addendum #5

 

May 10, 2006

 

(1) one

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 8.

§ 8.1.7 Other documents, if any, forming part of the Contract Documents are as
follows:
(List here any additional documents that are intended to form part of the
Contract Documents. AIA Document A201-1997 provides that bidding requirements
such as advertisement or invitation to bid, Instructions to Bidders, sample
forms and the Contractor’s bid are not part of the Contract Documents unless
enumerated in this Agreement. They should be listed here only if intended to be
part of the Contract Documents.)

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner,

/s/ Jerry L. Calvert

/s/ W. Dean Anderson

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

OWNER(Signature)

CONTRACTOR(Signature)

Jerry L. Calvert, President and CEO

W. Dean Anderson, President

(Printed name and title)

(Printed name and title)

CAUTION: You should sign an original AIA Contract Document, on which this test
appears in RED. An original assures that changes will not be obscured.

AlA Document A101™ -1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1980, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. Purchasers are permitted to reproduce ten (10) copies of
this document when completed. To report copyright violations of AlA Contract
Documents, e-mail The American Institute of Architects’ legal counsel,
copyrtght@aia.org.

7


--------------------------------------------------------------------------------